Exhibit 10.8.3
Execution Copy
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(John A. Burchett)
     THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
by and between Hanover Capital Mortgage Holdings, Inc., a Maryland corporation,
with its offices located at 200 Metroplex Drive, Suite 100, Edison, New Jersey
08817 (“Hanover”), or any successor to Hanover (the “Company”), and John A.
Burchett (the “Employee”), an individual whose residence is 896 Highland Avenue,
Westfield, New Jersey 07090. This Agreement is an amendment and restatement of
that certain employment agreement entered into between the Company and the
Employee as of July 1, 2007 (the “Prior Agreement”), and supersedes that Prior
Agreement in all respects. This Agreement is effective as of the 30th day of
September, 2008 (the “Effective Date”).
     WHEREAS, the Employee is currently employed by the Company;
     WHEREAS, in connection with the contemplated merger transaction between the
Company and JWH Holding Company LLC (“JWH”), (the “Merger”); and
     WHEREAS, the Company desires to ensure the continued availability to the
Company of the Employee’s services, and the Employee is willing to render such
services, all upon and subject to the terms and conditions contained in this
Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Company and the Employee agree as follows:
     1. Employment and Acceptance of Employment: Term. Upon and subject to the
terms and conditions set forth in this Agreement, the Company hereby employs the
Employee in such senior management position(s) as the President of the Company
(the “President”) or Chief Executive Officer of the Company (the “CEO”) or the
Board of Directors of the Company (the “Board”) may determine from time to time,
and the Employee hereby agrees to accept such employment, for a period of three
years (unless sooner terminated as hereinafter set forth) (the “Term”)
commencing on the Effective Date and ending three years thereafter (the
“Expiration Date”). Should the contemplated Merger not be consummated, the Prior
Agreement shall remain in full force and effect and this Agreement shall be void
and without effect.
     2. Duties. It is the intention of the Company and the Employee that,
subject to the direction and supervision of the President, the Employee shall
have full discretionary authority to: (a) facilitate the integration of the
Company and JWH following the Merger, and generally assist in and facilitate the
consummation of the Merger; and (b) promote and develop the business of the
Company. The Employee shall report to the President and if requested, Employee
shall serve as a member of the Executive Committee of the Company. The

 



--------------------------------------------------------------------------------



 



Employee shall also have authority to incur such obligations on behalf of the
Company as may be necessary or appropriate in the ordinary course of business as
described in this Section. The Employee agrees, during the Term and any
extension of the Term, to devote the Employee’s entire business and professional
time, attention, and energies exclusively to the business of the Company and its
subsidiaries (including, without limitation, Hanover Capital Partners 2 Ltd.,
and Hanover Capital Securities, Inc.) as shall be necessary, advisable or
required to perform the duties of the Employee’s positions specified in
Section 1, and to conform to the rules, regulations, instructions, personnel
practices and policies of the Company, as existing and amended from time to time
by the Company or its Board. Notwithstanding the foregoing, during the Term and
any extension of the Term, the Employee may (i) serve as an officer, director,
trustee or committee member of any religious, professional, civic, charitable or
educational organization, or as a director of any corporation whose business is
not competitive with the Company or any of its subsidiaries, and (ii) engage in,
and devote time and effort to, any and all personal investments or personal
business ventures (which shall in no event include being an officer or principal
shareholder of any public or private company) unrelated to the business or
affairs of the Company and its subsidiaries, in each case so long as such
activities do not materially interfere with the Employee’s obligations to the
Company and its subsidiaries or conflict in any way with the business of the
Company or its subsidiaries; provided, however, that Employee must obtain the
Board’s written consent before entering into a personal business venture or
accepting a board position (other than with a subsidiary of the Company) and,
when requesting such consent, must provide the Company with any reasonably
requested information concerning such venture or position. The Company’s consent
to permit Employee to serve on the board of another organization or to enter
into a business venture is not an endorsement of that other organization or
venture, nor would Employee’s subsequent activity in such other organization or
venture constitute involvement of the Company in the affairs or activities of
that organization or venture.
     3. Compensation and Benefits.
     (a) Base Salary. In consideration of the Employee’s performance of services
under this Agreement, the Company will pay to the Employee, during the first
year of the Term of the Employee’s employment under this Agreement, and the
Employee agrees to accept from the Company for the Employee’s services under
this Agreement, an annual salary equal to the sum of (x) $393,585.00 (the “Base
Salary”), plus (y) the Disability Insurance Supplement described below, payable
on a pro rata basis in accordance with the Company’s normal payroll practices
applicable to its executive officers, but not less often than monthly. The
Disability Insurance Supplement shall be approximately equal to the smallest
amount determined by the Company in its sole discretion to be sufficient, after
the payment of state, federal, and local income taxes on such amount, to permit
Employee to pay premiums for the disability insurance coverage referred to in
Section 3(e)(ii) below, provided, however, that if during the Term such
disability insurance coverage shall ever be insufficient to provide a benefit
upon total disability equal to sixty-five percent (65%) of the Base Salary then
in effect, payable until the Employee is seventy (70) years old, Employee shall
also be eligible for the Additional Supplemental Benefit described in
Section 3(e)(ii) below in the event of Disability as defined in
Section 3(e)(ii). The Employee’s Base Salary shall be subject to annual review
by the Compensation Committee of the Board (the

2



--------------------------------------------------------------------------------



 



“Committee”) and may be adjusted (upwards but not downwards) in such amounts as
the Committee may determine in its sole discretion. To that end, the Employee
shall receive a performance review at least once a year from the Committee in
connection with which the Employee shall be eligible for such merit increases
and other salary adjustments as the Committee may approve or not in its sole
discretion.
     (b) Bonus. In addition to the Base Salary, the Employee shall be entitled
during the Term and any extension thereof to participate in any and all bonus
plans adopted by the Board or Committee for the executive officers of the
Company and its subsidiaries.
     (c) Stock Options. The Employee shall be entitled to participate in the
Company’s 1997 Executive and Non-Employee Director Stock Option Plan, 1999
Equity Incentive Plan, and any and all other equity compensation plans adopted
by the Board for the employees of the Company and its subsidiaries.
     (d) Benefits. During the Term of this Agreement and any extension thereof,
the Employee shall be entitled to participate in any medical, dental and other
health benefit plans, and to participate in any pension, bonus, profit-sharing
or similar plan or program that may be established by the Company and made
available to its executive officers generally, in accordance with the terms of
such plans.
     (e) Life and Disability Insurance. During the Term and any extension
thereof, the Company shall provide to the Employee (i) at the expense of the
Company a term life insurance policy with a death benefit equal to $2,000,000
and the proceeds of which shall be payable to such beneficiary or beneficiaries
as the Employee shall designate in writing; and (ii) an offer of disability
insurance coverage, at the Employee’s expense, which shall provide the Employee
with a benefit upon total disability equal to sixty-five percent (65%) of the
Base Salary then in effect, payable until the Employee is seventy (70) years
old; provided, however, that if the Company determines in its sole discretion
that such a level of disability insurance coverage is not reasonably
commercially available, it shall provide the Employee, at the expense of the
Company, with an Additional Supplemental Benefit (as hereinafter defined) in the
event of Disability (as hereinafter defined) for each full calendar month during
which the Employee has not attained the age of seventy (70) years and, as a
result of a Disability the Employee is unable to engage in any gainful activity.
The term “Additional Supplemental Benefit” means the smallest amount determined
by the Company in its sole discretion necessary to compensate the Employee,
after the Employee’s receipt of any offered insured disability benefits, and
Employee’s payment of any state, federal, and local income taxes on such
Additional Supplemental Benefit, in an amount equal to one-twelfth of sixty-five
percent 65% of the Employee’s Base Salary as in effect on the date of the onset
of the Disability. The term “Disability” means any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as a result
of which the Employee is unable to engage in any substantial gainful activity.
     (f) Paid Vacations. The Employee shall be entitled to annual paid vacations
of six (6) weeks in each year of the Term and any extension of the Term at such
times and for such

3



--------------------------------------------------------------------------------



 



periods as may be mutually acceptable to the Company and the Employee, in
accordance with the Company’s policies governing vacations for its executive
officers generally. Unused vacation in any given year shall not accumulate from
year to year and Employee shall not be entitled to any cash payment for, or
payment in lieu of, unused vacation time.
     (g) Paid Holidays and Personal Days. The Employee shall be entitled to all
paid holidays and personal days, in accordance with the Company’s policies
governing holidays and personal days for its executive officers generally.
     (h) Deductions. The Company shall have the right to deduct from the Base
Salary and all other cash amounts payable by the Company under the provisions of
this Agreement to the Employee or, if applicable, to the Employee’s estate,
legal representatives or other beneficiary designated in writing by the Employee
(a “Designee”), all social security taxes, all federal, state and municipal
taxes and all other charges and deductions which now or hereafter are imposed by
law as charges on the compensation of the Employee or charges on cash benefits
payable by the Company under this Agreement to the Employee’s estate, legal
representatives or Designee.
     (i) Club Dues. The Company shall pay all membership dues owed to clubs (as
selected by the Employee), not to exceed $2,000 per year, provided, however,
that with respect to any such payments by the Employee on and after January 1,
2005, no such reimbursement will be made after the last day of the calendar year
following the year in which the expense was incurred.
     4. Reimbursement of Certain Expenses. The Company shall reimburse the
Employee, upon production of accounts and vouchers or other reasonable evidence
of payment by the Employee, all in accordance with the Company’s regular
procedures in effect from time to time and in form suitable to establish the
validity and deductibility of such expenses for tax purposes, all reasonable,
ordinary and necessary travel, automobile and other expenses as shall have been
incurred by the Employee in the performance of the Employee’s duties under this
Agreement; provided, however, that with respect to any such payments by the
Employee on and after January 1, 2005, no such reimbursement will be made after
the last day of the calendar year following the year in which the expense was
incurred.
     5. [INTENTIONALLY LEFT BLANK]
     6. Confidentiality.
     (a) Obligation to Keep Confidential. The Employee acknowledges that the
Employee’s employment by the Company brings the Employee into close contact with
many confidential affairs of the Company, its subsidiaries and its customers,
including, without limitation, information about costs, profits, markets, sales,
key personnel, pricing policies, operational methods, concepts, and other
business affairs and methods of the Company, its subsidiaries and its customers
and other information not readily available to the public, as well as plans for
future developments (collectively referred to hereinafter as “Proprietary

4



--------------------------------------------------------------------------------



 



Information”). The Employee further acknowledges that the relationships between
the Company, its subsidiaries and its officers, employees, agents, and customers
constitute a valuable asset of the Company (the “Other Proprietary Assets”). In
recognition of the foregoing, the Employee covenants and agrees:
          (i) That all Proprietary Information and Other Proprietary Assets
shall be the exclusive property of the Company and that the Employee will keep
secret all Proprietary Information and Other Proprietary Assets and will not use
the same for the Employee’s own benefit or disclose the same to, or use the same
for the benefit of, anyone outside of the Company, either during or after the
Employee’s employment by the Company; and
          (ii) That Employee will deliver promptly to the Company on termination
of Employee’s employment by the Company, or at any time the Board may so
request, all Proprietary Information and Other Proprietary Assets, including,
without limitation, all memoranda, notes, documentation, data, records, reports
and other tangible manifestations of the Proprietary Information and Other
Proprietary Assets (and all copies thereof), that Employee may then (or
thereafter) possess or have under the Employee’s control.
     (b) Exceptions. The Employee’s undertakings and obligations under this
Section 6 will not apply to any Proprietary Information or Other Proprietary
Asset which (i) is or becomes generally known to the public through no action on
the part of the Employee, (ii) is generally disclosed to third parties by the
Company without restriction on such third parties, (iii) is approved for release
by written authorization of the Board, or (iv) is the subject matter of a lawful
request or subpoena by and within the authority of a court or governmental
agency or other body, provided, however, no such information shall be released
by Employee without Employee providing to the Company thirty (30) days prior
written notice to the Company and providing the Company the right to seek a
protective order or injunctive relief preventing the release of such
information.
     7. Non-Solicitation. The Employee hereby covenants and agrees that, if the
Employee’s employment with the Company is terminated other than (i) by the
Company pursuant to Section 9(b) or (ii) by the Employee pursuant to
Section 9(f), the Employee will not, for one year following the Termination
Date, induce or attempt to induce any officer, employee, agent, consultant or
customers of the Company or its subsidiaries to discontinue such affiliation
with the Company or its subsidiaries or to refrain from entering into new
business relationships with the Company or its subsidiaries.
     8. Specific Performance. Without intending to limit the remedies available
to the Company, the Employee agrees that damages at law will be an insufficient
remedy to the Company in the event that the Employee violates the terms of
Sections 6 or 7 of this Agreement and that the Company may apply for and obtain
immediate injunctive relief in any court of competent jurisdiction or restrain
the breach or threatened breach of, or otherwise to specifically enforce, any of
the agreements and covenants contained in such Sections. The parties hereto
understand that each of the agreements and covenants of the Employee contained
in Sections 6

5



--------------------------------------------------------------------------------



 



and 7 of this Agreement is an essential element of this Agreement and agree that
the obligations of the Employee thereunder will survive the termination of this
Agreement.
     9. Termination.
     (a) Termination by the Company for Good Cause. The Company may terminate
this Agreement and its obligations to the Employee under this Agreement, and
thereby terminate Employee’s employment, at any time for “Good Cause”, which
shall mean only: (i) the conviction of the Employee of (or the plea by the
Employee of nolo contendere to) a felony or any crime which involves moral
turpitude; (ii) the good faith determination by the Board that the Employee has
failed to perform a material amount of Employee’s duties under this Agreement
(other than a failure to perform duties resulting from the Employee’s incapacity
due to physical or mental illness), which failure to perform duties shall not
have been cured within thirty (30) days after the receipt by the Employee of
written notice thereof from the Board specifying with reasonable particularity
such alleged failure; (iii) any absence from the Company’s regular full-time
employment in excess of three consecutive days that is not due to a vacation,
participation in a permitted activity, bona fide illness, disability, death or
other reason expressly authorized by the Board in advance; (iv) any act or acts
of personal dishonesty (including, without limitation, any insider trading or
unauthorized trading in the Company’s securities) by the Employee; (v) the
violation of Employee’s fiduciary duties to the Company, or the violation of any
law, statute or regulation relating to the operation of the Company’s business;
or (vi) misconduct that impairs Employee’s ability effectively to perform the
duties or responsibilities of Employee’s position. In the event of such
termination, the Employee shall only be entitled to receive any unreimbursed
expenses payable pursuant to Section 4 above that were properly incurred prior
to Employee’s termination of employment. In addition, if the Company terminates
this Agreement due to the conviction of the Employee of (or the plea by the
Employee of nolo contendere to) a felony as a result of (iv) above, then
Employee will pay all costs and expenses (including reasonable attorney’s fees)
incurred by the Company in connection therewith.
     (b) Termination by the Company Without Good Cause. In the event the Company
terminates this Agreement prior to the Expiration Date, and thereby terminates
the Employee’s employment, without Good Cause, then subject to the conditions
set forth in Section 9(h), the Employee shall be entitled to the following
benefits:
          (i) If the termination of Employee’s employment is an “Involuntary
Termination” as defined in Section 9(b)(v), the Company shall pay the Employee
(I) a payment (“the Separation Payment”), in a single lump sum on or before the
sixtieth day next following the date of Employee’s “separation from service” (as
defined in Section 9(h) below), equal to the lesser of: (a) the Severance Limit,
or (b) the greater of either: (x) the Base Salary Amount; or (y) Employee’s Base
Salary at the rate then in effect through the Expiration Date; and, if
Employee’s Severance Compensation is not fully paid out pursuant to clause (I),
then (II), as a separate payment from the Separation Payment, payment, in the
form of salary continuation, beginning on the first regular payroll date next
following the first day that is six months after the date of Employee’s
separation from service, of the greater of either: (x) the Base Salary Amount,
minus

6



--------------------------------------------------------------------------------



 



the amount paid pursuant to clause (I) above; or (y) Employee’s Base Salary at
the rate then in effect through the Expiration Date minus the amount paid
pursuant to clause (I) above; or
          (ii) If the termination of the Employee’s employment is not an
Involuntary Termination, beginning on the first regular payroll date next
following the first day that is six months after the date of Employee’s
separation from service and in the manner provided in Section 9(i), the Company
shall pay the Employee, in the form of salary continuation, the greater of
either: (x) the Base Salary Amount; or (y) Employee’s Base Salary at the rate
then in effect through the Expiration Date.
          (iii) In any of the circumstances described in Sections 9(b)(i) or
9(b)(ii), the Company shall pay the Employee for any unreimbursed expenses
payable pursuant to Section 4 above that were properly incurred prior to the
Employee’s termination of employment, to the extent such expenses would have
been reimbursable pursuant to Section 4 above.
          (iv) As used in this Agreement, the term “Severance Limit” means the
lesser of twice the lesser of: (A) the sum of the Employee’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the taxable year of the Employee’s preceding the taxable year of the
Employee in which the Employee has a separation from service with the Company
(adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service); or (B) the maximum
amount that may be taken into account under a qualified plan pursuant to Code §
401(a)(17) for the year in which the Employee has a separation from service.
          (v) As used in this Agreement, the term “Involuntary Termination”
means a separation from service that satisfies one of the following sets of
criteria: (I) it results from a Termination by the Company Without Good Cause
pursuant to Section 9(b) or a Termination Upon or Following Expiration of This
Agreement pursuant to Section 9(g), and the termination is due to the
independent exercise of the Company’s unilateral authority to terminate the
Employee’s services, other than due to the Employee’s implicit or explicit
request, where the Employee was willing and able to continue performing
services; provided, however, that in the case of a Termination Upon or Following
Expiration of This Agreement pursuant to Section 9(g), the separation from
service is an Involuntary Termination only if it satisfies the additional
condition that the Employee was willing and able to execute a new contract
providing terms and conditions substantially similar to those in the expiring
Agreement and to continue providing services as described in the expiring
Agreement; or (II) the separation from service results from a Termination By
Employee Following Change in Control as described in Section 9(f) that satisfies
all the criteria for the payment of the benefits described in 9(f).
          (vi) As used in this Section 9(b) of the Agreement, the term “Base
Salary Amount” means one times Employee’s Base Salary at the rate then in
effect. Provided, however, that if Employee’s Termination by the Company Without
Good Cause occurs within 90 days following a Change in Control (as defined in
Section 9(f)(iii) below), the Base Salary Amount shall mean two times Employee’s
Base Salary at the rate then in effect.

7



--------------------------------------------------------------------------------



 



          (vii) In the event that the Employee shall obtain other full-time or
part-time employment or consulting work during the one year period following the
Termination Date, unless the termination occurred within 90 days following a
Change in Control, the amount of payments Employee receives from such employment
or work shall be credited against the amount that the Company is obligated to
pay Employee during such period pursuant to this Section 9(b). The Employee
shall be under no obligation to obtain such other employment or work, but if the
Employee shall, the Employee shall promptly give written notice to the Company
of the salary and fringe benefits provided to the Employee in connection with
such other employment or work, in order that the amount of such credit may be
determined.
     (c) Termination by the Employee Without Cause. Notwithstanding the
provisions of Section 1, the Employee may resign from the Company at any time
upon ninety (90) days prior written notice to the Company. In the event of
resignation by the Employee under this Section 9(c), the Board in its sole
discretion may elect to waive the period of notice, or any portion thereof, and,
in such event, the Company will pay the Employee’s salary for the notice period
(or for any remaining portion of the period) provided the Employee continues to
be employed during that period. From and after the effective date of such
termination by the Employee of Employee’s employment under this Agreement, the
Company shall have no further liability to the Employee for salary or other
compensation, except for any unreimbursed expenses payable pursuant to Section 4
above that were properly incurred prior to the Employee’s termination of
employment, to the extent such expenses would have been reimbursable pursuant to
Section 4 above, and as provided pursuant to the terms of any compensation or
benefit plan of the Company in which the Employee is a participant.
     (d) Termination upon Disability of Employee. The Company may terminate this
Agreement, and thereby terminate Employee’s employment, upon the Disability (as
defined below) of the Employee, in which event the Employee shall be entitled to
receive, in full satisfaction of all obligations due to the Employee by the
Company under this Agreement, (i) the Employee’s Base Salary then in effect
while such Disability continues until the date upon which any disability
benefits pursuant to the disability insurance policy provided for in
Section 3(e)(ii) or any Additional Supplemental Benefits provided for in
Section 3(e)(ii) commence (but in no event more than two (2) months); and
(ii) any properly incurred unreimbursed expenses incurred prior to the
Employee’s termination of employment, to the extent such expenses would have
been reimbursable pursuant to Section 4 above. For purposes of this
Section 9(d), from and after January 1, 2005, the Employee will be considered to
have a “Disability” only if the Employee meets one of the following
requirements: (A) the Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (B) the Employee is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

8



--------------------------------------------------------------------------------



 



     (e) Termination upon Death of Employee. This Agreement shall terminate upon
the death of the Employee, in which event the Employee’s estate, legal
representatives or Designee shall be entitled to receive, in full satisfaction
of all obligations due to the Employee by the Company hereunder, (i) the
Employee’s Base Salary through the last day of the month of death; (ii) the
proceeds of the insurance policy or policies maintained on the Employee’s life,
pursuant to Section 3(e) hereof; and (iii) any unreimbursed expenses payable
pursuant to Section 4 above that were properly incurred prior to the Employee’s
termination of employment, to the extent such expenses would have been
reimbursable pursuant to Section 4 above.
     (f) Termination By Employee Following Change of Control. Notwithstanding
Section 9(c) above, in the event that Employee experiences a Significant Adverse
Action (as hereafter defined) at any time within twelve months following a
Change of Control (as hereinafter defined), and Employee notifies the Company in
writing within 30 days of the date on which the Significant Adverse Action first
occurred, and the Company fails to cure the Significant Adverse Action within
30 days of receipt of such notice, then the Employee may terminate the
Employee’s employment on or within 15 days after the thirtieth day of the
Company’s failure to cure the Significant Adverse Action of which the Employee
gave such written notice. In the event Employee terminates the Employee’s
employment with the Company under the conditions described in this Section 9(f),
and the conditions of Section 9(h) are met, such termination shall be treated as
a termination pursuant to this Section 9(f) rather than Section 9(c), and:
          (i) the Company shall pay the Employee (A) a payment (“the Separation
Payment”), in a single lump sum on or before the sixtieth day next following the
date of Employee’s “separation from service” (as defined in Section 9(h) below),
equal to the lesser of: (I) the Severance Limit, or (II) the greater of either:
(x) two times Employee’s Base Salary at the rate then in effect; or
(y) Employee’s Base Salary at the rate then in effect through the Expiration
Date; and, if Employee’s Severance Compensation is not fully paid out pursuant
to clause (A), then (B), as a separate payment from the Separation Payment,
payment, in the form of salary continuation, beginning on the first regular
payroll date next following the first day that is six months after the date of
Employee’s separation from service, of the greater of either: (x) two times
Employee’s Base Salary at the rate then in effect, minus the amount paid
pursuant to clause (A) above; or (y) Employee’s Base Salary at the rate then in
effect through the Expiration Date minus the amount paid pursuant to clause
(A) above.
          (ii) The Employee shall also be paid for any unreimbursed expenses
payable pursuant to Section 4 above that were properly incurred prior to the
Employee’s termination of employment, to the extent such expenses would have
been reimbursable pursuant to Section 4 above.
          (iii) For purposes of this Agreement, a “Change of Control” shall mean
and include any of the following:
          (A) a merger or consolidation of the Company with or into any other
corporation or other business entity (except one in which the holders of capital
stock of the

9



--------------------------------------------------------------------------------



 



Company immediately prior to such merger or consolidation continue to hold at
least a majority of the outstanding securities having the right to vote in an
election of the Board of Directors (“Voting Stock”) of the surviving
corporation);
          (B) a sale, lease, exchange or other transfer (in one transaction or a
related series of transactions) of all or substantially all of the Company’s
assets except in a transaction where the Employee, an Affiliate of the Employee,
or an Affiliate of the Company is the transferee. For purposes of this
Agreement, an “Affiliate” shall mean: with respect to the Employee, any other
person that directly or indirectly controls, or is controlled by, or is under
common control with the Employee; and with respect to the Company, any other
corporation or business entity that directly or indirectly controls, or is
controlled by, or is under common control with, the Company;
          (C) the acquisition by any person or any group of persons (other than
the Company, any of its direct or indirect subsidiaries, or any director,
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its direct or indirect
subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Company’s Voting Stock as causes
such person, or group of persons, to own beneficially, directly or indirectly,
as of the time immediately after such transaction or series of transactions, 50%
or more of the combined voting power of the Voting Stock of the Company other
than as a result of an acquisition of securities directly from the Company, or
solely as a result of an acquisition of securities by the Company which by
reducing the number of shares of the Voting Stock outstanding increases the
proportionate voting power represented by the Voting Stock owned by any such
person to 50% or more of the combined voting power of such Voting Stock; and
          (D) a change in the composition of the Company’s Board of Directors
following a tender offer or proxy contest as a result of which persons who,
immediately prior to such tender offer or proxy contest, constituted the
Company’s Board of Directors shall cease to constitute at least a majority of
the members of the Board of Directors (other than by their voluntary
resignations), but only in the event that the persons elected to the Board were
not supported by the Employee as a director or shareholder.
          (iv) For purposes of this Agreement, a “Significant Adverse Action”
shall mean and include only any of the following: (A) a material and substantial
reduction in the Employee’s duties and responsibilities; (B) a material
reduction in Employee’s Base Salary; or (C) a relocation of Employee’s worksite
to a location more than 50 miles from that immediately before the Change in
Control.
     (g) Termination Upon or Following Expiration of this Agreement. In the
event the Employee’s employment continues through the Expiration Date, and is
thereafter terminated by the Company without Good Cause, then subject to the
conditions set forth in Section 9(h), the Employee shall be entitled to the
following benefits:

10



--------------------------------------------------------------------------------



 



          (i) If the termination of Employee’s employment is an “Involuntary
Termination” as defined in Section 9(b)(v), the Company shall pay the Employee
(A) a payment (“the Separation Payment”), in a single lump sum on or before the
sixtieth day next following the date of Employee’s “separation from service” (as
defined in Section 9(h)), equal to the lesser of the Severance Limit or one
times the Employee’s Base Salary at the rate then in effect; and, if Employee’s
Severance Compensation is not fully paid out pursuant to clause (A), then (B),
as a separate payment from the Separation Payment, payment in the form of salary
continuation, beginning on the first regular payroll date next following the
first day that is six months after the date of Employee’s separation from
service, of one times the Employee’s Base Salary at the rate then in effect,
minus the amount paid pursuant to clause (A) above (“the Remainder Amount”)
until the Remainder Amount is fully paid; or
          (ii) If the termination of the Employee’s employment is not an
Involuntary Termination, the Company shall pay the Employee, in the form of
salary continuation, beginning on the first regular payroll date next following
the first day that is six months after the date of Employee’s separation from
service, one times the Employee’s Base Salary at the rate then in effect in the
manner provided in Section 9(i); and, in either of the circumstances described
in Sections 9(g)(i) or 9(g)(ii);
          (iii) The Company shall pay the Employee for any unreimbursed expenses
payable pursuant to Section 4 above that were properly incurred prior to the
Employee’s termination of employment, to the extent such expenses would have
been reimbursable pursuant to Section 4 above.
          (h) Further Conditions of Severance. From and after January 1, 2005,
no compensation shall be payable under Section 9 of this Agreement as the result
of the Employee’s termination of employment with the Company (“Severance
Compensation”) unless such termination constitutes a “separation from service”
(within the meaning of that phrase in Treas. Reg. § 1.409A-1(h)) from the
Company and all persons with whom the Company would be considered a single
employer under Section 414(b) of the Internal Revenue Code of 1986, as amended
(“the Code”), and all persons with whom the Company would be considered a single
employer under Code Section 414(c). The receipt by Employee of any payment of
Severance Compensation under this Agreement payable on or after the sixtieth day
following the Employee’s termination of employment shall be conditioned upon all
of the following, and any such payment shall be forfeited if such conditions are
not met on or before the due date for such payment: (i) Employee tendering a
resignation for all positions held by Employee as a member of the Board or of
the board of directors of any Affiliate; (ii) Employee’s having been in
compliance with all the material terms of this Agreement; (iii) the execution by
Employee, after the date of Employee’s termination from employment and within
21 days of its first presentation to the Employee by the Company, of a
confidential Separation Agreement and General Release (which will be
substantially in the form attached hereto as Exhibit A); and (iv) the
confidential Separation Agreement and General Release becoming effective in
accordance with its terms; provided, however, that the condition specified in
this Section 9(h)(iii) and in Section 9(h)(iv) shall not apply unless such
Separation Agreement and General Release has been provided to the Employee by
the Company after and within 30 days of Employee’s termination of employment.

11



--------------------------------------------------------------------------------



 



     (i) Delay in Commencement of Payments of Severance Compensation. Effective
January 1, 2005, if on the date of the Employee’s separation from service, as
defined above, the Employee is a “specified employee” (as defined below) of the
Company or of any person with whom the Company would be considered a single
employer under Section 414(b) of the Code, and all persons with whom the Company
would be considered a single employer under Code Section 414(c), then no amount
other than a Separation Payment shall be paid as Severance Compensation under
this Agreement until the first regular payroll date of the Company that is at
least six months after the Employee’s separation from service, as so defined
(the “Specified Employee Payment Date”), whereupon all payments of Severance
Compensation that would have become due prior to the Specified Employee Payment
Date but for the operation of this Section 9(i) shall be paid on the Specified
Employee Payment Date. An amount of Severance Compensation, the payment of which
has been delayed under this Section 9(i), will not be payable on the Specified
Employee Payment Date unless the conditions precedent set forth in Section 9(h)
have been satisfied as of the Specified Employee Payment Date. The term
“specified employee” means a “specified employee” as defined in Treas. Reg. §
1.409A-1(i).
     10. Indemnification. To the fullest extent permitted by law and in addition
to any other rights permitted or granted under the Company’s articles of
incorporation, by-laws, or any policy of insurance, or by law, the Company shall
indemnify the Employee if the Employee is made a party, or threatened to be made
a party, to any threatened, pending or contemplated action, suit or proceeding,
whether civil, administrative or investigative, by reason of the fact that the
Employee is or was an employee, officer or director of the Company or any
subsidiary of the Company, in which capacity the Employee is or was serving at
the Company’s request in accordance with the terms of this Agreement, against
any and all costs, losses, damages, judgments, liabilities and expenses
(including reasonable attorneys’ fees) which may be suffered or incurred by him
in connection with any such action, suit or proceeding; provided, however, that,
there shall be no indemnification in relation to matters as to which the
Employee is adjudged to have been guilty of fraud, bad faith, gross negligence,
breach of fiduciary duty or as a result of the Employee’s material breach of
this Agreement; provided, however, that all of such costs shall be paid by
insurance, to the extent such coverage exists.
     11. Entire Agreement; Amendment and Waiver. This Agreement is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous oral and prior written
agreements and understandings. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution of this Agreement or in effect among
the parties. No custom or trade usage, nor course of conduct among the parties,
shall be relied upon to vary the terms of this Agreement. This Agreement may not
be amended, and no provision of this Agreement shall be waived, except by
writing signed by all the parties to this Agreement, which states that it is
intended to amend or waive a specifically identified provision of this
Agreement. Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waive any rights or failure

12



--------------------------------------------------------------------------------



 



to act in any other instance, whether or not similar. All amendments or waivers
on behalf of the Company shall have first been approved by the non-employee
members of the Board.
     12. Severability. Should any provision of this Agreement be unenforceable
or prohibited by any applicable law, this Agreement shall be considered
divisible as to such provision which shall be inoperative, and the remainder of
this Agreement shall be valid and binding as though such provision were not
included in this Agreement.
     13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original. It shall not be
necessary when making proof of this Agreement to account for more than one
counterpart.
     14. Headings. All headings in this Agreement are for convenience only and
shall not affect the meaning of any provision in this Agreement.
     15. Successors and Assigns. This Agreement shall inure to the benefit of,
and be binding upon, the Company and any corporation with which the Company
merges or consolidates or to which the Company sells all or substantially all of
its assets, and upon the Employee and the Employee’s executors, administrators,
heirs and legal representatives. This Agreement may not be assigned by the
Employee, and from and after January 1, 2005, the Employee may not assign,
pledge, hypothecate, transfer, give as collateral or encumber any right to
payments of any Severance Compensation hereunder, and any attempt to do so shall
be wholly void.
     16. Governing Law and Venue. This Agreement shall be construed and enforced
in accordance with the laws of the State of New Jersey, without reference to the
conflict of laws principles thereof. To the extent that either party is
permitted to file any action in court that involves any aspect of this
Agreement, or arises out of, or is related to or connected with Employee’s
employment, compensation or benefits, or the termination thereof, the parties
agree that such action must be brought in either federal court in the State of
New Jersey, or in the Superior Court of New Jersey, Middlesex County, and the
parties irrevocably consent to jurisdiction and venue in such courts.
     17. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Employee’s termination of employment with the
Company Employee is a “specified employee” as defined in Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to Employee
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits

13



--------------------------------------------------------------------------------



 



shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax or result in an
additional cost to the Company. The Company shall consult with Employee in good
faith regarding the implementation of the provisions of this Section 17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Employee with respect thereto.
     18. Notices. All notices under this Agreement shall be in writing and shall
be sent to the parties at the following addresses:

          If to the Employee, to:   John A. Burchett     896 Highland Avenue    
Westfield, New Jersey 07090
 
        If to the Company, to:   Hanover Capital Mortgage Holdings, Inc.     200
Metroplex Drive, Suite 100     Edison, New Jersey 08817
 
       
 
  Attn:   Chairman of Compensation Committee of the Board of Directors

All notices shall be delivered in person or given by registered or certified
mail postage prepaid, and shall be deemed to have been given when delivered in
person or deposited in the United States mail. Either party may designate any
other address to which notice shall be given, by giving written notice to the
other of such change of address in the manner herein provided.
{Signatures appear on next page}

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employee has executed this Agreement and the Company has
caused this Agreement to be executed by a duly authorized officer as of the 30th
day of September, 2008.

                      COMPANY:    
 
                    HANOVER CAPITAL MORTGAGE HOLDINGS, INC.    
 
               
 
  By:   /s/ Suzette Berrios                   
 
      Name:   Suzette Berrios    
 
      Title:   General Counsel    
 
                    EMPLOYEE:    
 
                              /s/ John A. Burchett                  
          John A. Burchett    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Separation Agreement and General Release
By mutual agreement John A. Burchett (“Employee”) and Hanover Capital Mortgage
Holdings, Inc., or any successor thereto (“Company”) (collectively the
“Parties”) have agreed to enter into this Separation Agreement and General
Release (“General Release”) in connection with Employee’s Amended and Second
Restated Employment Agreement effective September [           ], 2008 (the
“Employment Agreement”) and the receipt by Employee of any severance payments
after Employee’s termination of employment.

1.   Employee and the Company have entered into this General Release as a way of
amicably settling any potential dispute that has developed or may in the future
develop concerning Employee’s employment with the Company, Employee’s
termination therefrom or from any corporation or other business entity that
directly or indirectly controls, or is controlled by, or is under common control
with, the Company (“Affiliate”), and any claim that the Company or any Affiliate
has acted unlawfully, fraudulently, negligently, recklessly, maliciously or
breached the terms of any contract, including but not limited to the Employment
Agreement, or any other promise, obligation, duty, policy, practice, law or
regulation. The execution date of this General Release shall be after Employee’s
termination of employment and prior to Employee’s receipt of any severance
payments from the Company.   2.   In consideration for the Company entering into
the Employment Agreement and for the severance payments which Employee shall
receive following Employee’s termination of employment and execution of this
General Release, Employee on behalf of Employee, Employee’s heirs and assignees,
hereby irrevocably and unconditionally releases and forever discharges,
individually and collectively, the Company, its Affiliates, and each of their
respective officers, directors, employees, shareholders, representatives,
agents, predecessors, successors, assigns, and all persons acting by, through or
in concert with them (hereinafter the “Released Parties”) of and from any and
all charges, claims, complaints, demands, liabilities, causes of action, losses,
costs and expenses of any kind whatsoever (including any attorneys’ fees and
costs) known or unknown, suspected or unsuspected, that Employee may now have or
has ever had against any of the Released Parties by reason of any act, omission,
transaction, or event occurring up to the date of Employee’s execution of this
General Release. Such release and discharge includes, without limitation, any
wrongful, unlawful or constructive termination or discipline claim, any claims
relating to any contracts of employment, whether express or implied, any claims
related to compensation, including short term, long term, or Employee incentive
plans, retention plans, equity or stock option plans, 401(k) plans, and any
other compensation or benefit plans in which Employee participated or was
entitled to participate, but this release shall not include or supersede any
rights of the Employee under that certain Indemnity Agreement between the
Employee and the Company dated July 1, 2004. Such release and discharge further
includes, without limitation, any claims for defamation, slander, libel,
invasion of privacy, misrepresentation, fraud or breach of any covenant of good
faith and fair dealing, infliction of emotional distress, or any other

 



--------------------------------------------------------------------------------



 



    claims related to Employee’s employment with the Company or its Affiliate
and the termination thereof. Such release and discharge further applies to, but
is not limited to, any claims based on Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Older Workers’ Benefit Protection Act, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, Employee Order
11246, the U.S. Constitution, the New Jersey Law Against Discrimination, the New
Jersey Conscientious Employee Protection Act, the New Jersey Family Leave Act,
and any other applicable federal, state or local laws, ordinances and
regulations to the fullest extent permitted by law. Employee has not filed any
complaints, claims or actions against any of the Released Parties with any
federal, state or local court or agency or any arbitration or mediation entity.
Employee further agrees not to bring, continue or maintain any claim or legal or
arbitration proceeding against any of the Released Parties before any court,
agency, arbitration or mediation entity or in any other forum by reason of any
of the matters hereby released and discharged. If any court, agency or
arbitration or mediation entity assumes jurisdiction of any complaint or claim
against any of the Released Parties, Employee shall direct the withdrawal or
dismissal of the case or claim with prejudice. However, this General Release
shall not be construed to prohibit Employee from filing a charge or complaint
with the Equal Employment Opportunity Commission or state or local human rights
agency charged with enforcing workplace discrimination laws, except that
Employee agrees to waive any right to monetary recovery should any federal,
state or local administrative agency pursue any claims on Employee’s behalf
arising out of or relating to Employee’s employment with and/or separation from
employment with the Company.   3.   Employee understands and agrees that
Employee is waiving all actions, claims, and grievances, whether actual or
potential, known or unknown, against the Released Parties recited in Paragraph 2
hereof or otherwise arising from Employee’s employment with the Company or its
Affiliates, the termination thereof or any other conduct occurring on or prior
to the date of Employee’s execution of this General Release. All such claims are
forever barred by this General Release whether they arise in contract, tort or
upon a statute, law, regulation, or order. Employee hereby waives Employee’s
rights under any law that limits a general release to claims that are known to
exist at the date of this General Release. The final release of all claims by
Employee against the Released Parties constitutes a material part of the
consideration flowing from Employee under the Employment Agreement, and the
Released Parties as well as their officers, directors, employees, shareholders,
representatives, agents, predecessors, successors, assigns, and all persons
acting by, through or in concert with them are the intended beneficiaries of
this consideration. It is expressly understood and agreed by the parties that
this General Release is in full accord, satisfaction and discharge of any and
all doubtful and disputed claims by Employee against any of the Released Parties
and that this General Release has been signed with the express intent of
extinguishing all obligations as herein described. Provided, however, that
notwithstanding anything herein to the contrary, Employee is not releasing or
waiving any right to severance pay under the Employment Agreement.

 



--------------------------------------------------------------------------------



 



4.   Employee agrees that Employee will keep the terms of this General Release
completely confidential and that, except as provided herein, Employee will not
hereafter disclose or publish any information concerning this General Release,
any severance payments, or any of the matters related thereto. Employee
represents that Employee has not discussed and shall not discuss or publish any
items related to this General Release, any severance payments or any of the
matters related thereto to any person, group of persons, agency, body,
commission, hearing or news or other media, including the Internet. Employee may
make such disclosures as are finally compelled by laws, provided Employee gives
the Company prompt notice of such legal process in order for the Company to have
the opportunity to object to the disclosure of such information.   5.   Employee
agrees reasonably to cooperate with the Company in connection with any dispute,
claim, litigation or investigation by any person or entity against or involving
the Company, any Affiliate, or any of their officers, employees, agents or
representatives. As part of this agreement reasonably to cooperate, Employee
agrees to speak and/or meet with the Company and/or its representatives or
counsel at and for reasonable times upon reasonable notice, without the need for
any legal proceeding or compulsory process. Employee also agrees to make
Employee available at and for reasonable times upon reasonable notice for such
things as interviews, depositions and trials. The Company agrees, to the extent
permitted by legal and ethical obligations, to reimburse Employee for reasonable
expenses, including but not limited to legal fees, incurred with respect to such
cooperation, and for Employee’s time incurred in such cooperation during any
period for which Employee is not receiving severance payments. Employee further
acknowledges and agrees that the Employee shall continue to be bound by the
terms of Sections 6 and 7 of the Employment Agreement and shall fully comply
with the terms of that agreement.   6.   Employee covenants and agrees that
Employee will not make any statement, written or oral, in disparagement of the
Company or any Affiliate, or any of their officers, shareholders, directors,
employees, agents or associates (including, but not limited to, negative
references to each or any of their products, services or corporate policies), to
the general public and/or to the employees, potential employees, customers,
potential customers, suppliers, potential suppliers, business partners, and/or
potential business partners of the Company or any Affiliate.   7.   Employee
understands and agrees that Employee:

  a.   Has carefully read and fully understands all of the provisions of this
General Release;     b.   Knowingly and voluntarily agrees to all of the terms
set forth in this General Release;     c.   Knowingly and voluntarily intends to
be legally bound by the same;

 



--------------------------------------------------------------------------------



 



  d.   Has been advised to consult with an attorney of Employee’s choice prior
to executing this General Release;     e.   Waives any and all rights and claims
arising under the Age Discrimination in Employment Act, and any and all other
federal, state, and local laws and regulations;     f.   Has been offered at
least 21 days from Employee’s receipt of this General Release to consider its
terms;     g.   Has a full 7 days following the execution of this General
Release to revoke this General Release and has been and hereby is advised that
this General Release shall not become effective until this revocation period has
expired; and     h.   Is not waiving rights or claims under the Age
Discrimination in Employment Act that may arise after the date Employee executes
this General Release.

8.   In the event of a breach by Employee of Employee’s obligations under the
Employment Agreement, the Company shall have the right to cease the severance
payments as a partial remedy for such breach. The cessation of such payments
shall not act as a rescission of this General Release, and shall not affect the
validity of the general release of claims by Employee, or any other obligation
Employee may owe under the Employment Agreement.   9.   This General Release
results from negotiations and compromises and shall not be deemed or construed
at any time or for any purpose as an admission of liability by the Released
Parties.   10.   This General Release shall be governed by the laws of the State
of New Jersey (without giving effect to its conflict of laws principles) and
shall inure to the benefit of the Company and its successors and assigns. To the
extent that either party is permitted to file any action in court that involves
any aspect of this General Release, the parties agree that such action must be
brought in either federal court in the State of New Jersey, or in the Superior
Court of New Jersey, Middlesex County, and the parties irrevocably consent to
jurisdiction and venue in such courts.   11.   In the event any provision of
this General Release is determined by a court of competent jurisdiction to be
unenforceable for any reason, the remaining provisions hereof shall remain in
full force and effect and the unenforceable provisions shall be interpreted and
rewritten to give effect to the Parties’ intentions.

 



--------------------------------------------------------------------------------



 



12.   No modifications of this General Release can be made except in writing
signed by Employee and the Company’s authorized representative.   13.   This
General Release shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against either of the parties hereto.   14.  
EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS BEEN ADVISED THAT THIS
GENERAL RELEASE IS A BINDING LEGAL DOCUMENT. EMPLOYEE FURTHER AGREES THAT
EMPLOYEE HAS HAD ADEQUATE TIME AND A REASONABLE OPPORTUNITY TO REVIEW THE
PROVISIONS OF THIS GENERAL RELEASE, HAS BEEN ADVISED TO SEEK LEGAL ADVICE
REGARDING ALL OF ITS ASPECTS AND THAT IN EXECUTING THIS GENERAL RELEASE EMPLOYEE
HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON ANY REPRESENTATION MADE BY ANY OF
THE RELEASED PARTIES REGARDING THIS GENERAL RELEASE’S SUBJECT MATTER AND EFFECT.
EMPLOYEE HAS READ AND FULLY UNDERSTANDS THIS GENERAL RELEASE AND VOLUNTARILY
AGREES TO ITS TERMS.

AGREED, UNDERSTOOD, AND INTENDING TO BE LEGALLY BOUND:

                      EMPLOYEE:              
 
                 
 
      Dated:                          
 
                  ON BEHALF OF THE BOARD OF THE COMPANY:          
 
                 
By:
      Dated:          
 
 
 
     
 
     
Title:
                 
 
               

 